

116 S2143 IS: College Student Hunger Act of 2019
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2143IN THE SENATE OF THE UNITED STATESJuly 17, 2019Ms. Warren (for herself, Mr. Markey, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to expand the eligibility of students to participate in
			 the supplemental nutrition assistance program, and for other purposes.
	
 1.Short titleThis Act may be cited as the College Student Hunger Act of 2019. 2.Eligibility of students to participate in the supplemental nutrition assistance program (a)Definition of householdSection 3(m) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(m)) is amended—
 (1)in paragraph (4), by inserting , except with respect to the individuals described in paragraph (5)(F), before constitute; and (2)in paragraph (5), by adding at the end the following:
					
 (F)Students that are enrolled in and are residents of an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) and are eligible to participate in the supplemental nutrition assistance program under paragraphs (1) through (11) of section 6(e)..
 (b)Eligibility of studentsSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended— (1)in paragraph (4), by striking 20 and inserting 10;
 (2)in paragraph (7), by striking or at the end; (3)in paragraph (8), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (9)is eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a);
 (10)has an expected family contribution equal to zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.); or
 (11)is independent (as the term is defined under subparagraph (B), (C), (D), (G), or (H) of section 480(d)(1) of the Higher Education Act (20 U.S.C. 1087vv(d)(1)))..
 3.Eligibility notification for studentsNot later than 1 year after the effective date under section 7, the Secretary of Education, in consultation with the Secretary of Agriculture, shall—
 (1)notify each student who completes the Free Application for Federal Student Aid and is eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) or has an expected family contribution equal to zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.), that the student may be eligible for the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and
 (2)direct each student notified under paragraph (1) to the appropriate State resource to apply for benefits under that program.
			4.Communication of information on student eligibility for the supplemental nutrition assistance
			 program
 (a)DefinitionsIn this section: (1)College studentThe term college student means a student enrolled in an institution of higher education.
 (2)Inspector GeneralThe term Inspector General means the Inspector General of the Department of Agriculture.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (4)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (5)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Audit (1)In generalNot later than 90 days after the effective date under section 7, the Inspector General shall conduct an audit of the operations of the Food and Nutrition Service to examine the procedures and outreach practices used by the Food and Nutrition Service to provide to State agencies information about the eligibility of students at institutions of higher education for participation in the program.
 (2)Report to CongressNot later than 90 days after completing the audit under paragraph (1), the Inspector General shall submit to Congress a report describing the results of the audit.
 (c)Strategies reportNot later than 90 days after the Inspector General submits to Congress a report under subsection (b)(2), the Secretary shall submit to Congress a report that describes the strategy to be used by the Food and Nutrition Service—
 (1)to increase the awareness of State agencies and institutions of higher education about— (A)college student hunger;
 (B)the eligibility of college students for the program; and (C)the procedures and resources available to college students who are participating in the program to access benefits under the program;
 (2)to identify existing or potential barriers and mitigation strategies with respect to those barriers; and
 (3)to update the strategic communications plan under subsection (d). (d)Updated State Outreach Plan GuidanceNot later than 90 days after the Inspector General submits to Congress a report under subsection (b)(2), the Secretary shall publish an updated State Outreach Plan Guidance that—
 (1)describes existing data on college student hunger; (2)describes the manner in which college students can access the supplemental nutrition assistance program;
 (3)recommends outreach activities to address college student hunger and encourages States to conduct those and other outreach activities;
 (4)provides a template for a State to submit information to the Secretary describing the outreach activities being carried out by the State to address college student hunger; and
 (5)contains updated guidance based on the results of the audit conducted under subsection (b)(1) and the contents of the report submitted under subsection (c).
 5.Demonstration pilot programThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:
			
				31.College student hunger pilot program
 (a)DefinitionsIn this section: (1)College studentThe term college student means a student enrolled in an institution of higher education.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (3)Pilot programThe term pilot program means the pilot program established under subsection (b). (b)Pilot programThe Secretary, in collaboration with the Secretary of Education, shall establish a pilot program under which the Secretary shall carry out demonstration projects in accordance with subsection (c)—
 (1)to decrease student hunger at institutions of higher education; and
 (2)to reduce barriers to college students fully utilizing supplemental nutrition assistance program benefits at institutions of higher education.
 (c)Demonstration projectsTo carry out the pilot program, the Secretary shall carry out demonstration projects that test the following new supplemental nutrition assistance program delivery methods:
 (1)Allowing a college student receiving supplemental nutrition assistance program benefits to use those benefits or the cash value of those benefits—
 (A)to purchase prepared foods from a campus dining hall, on-campus store, or other on-campus merchant or provider that typically sells prepared meals and is affiliated with the institution of higher education at which the student is enrolled; and
 (B)to pay the institution of higher education the cost of an on-campus college meal plan, in whole or in part.
 (2)Allowing a college student to use an EBT card or a campus-specific card at any of the locations described in paragraph (1)(A).
						(d)Project limit
 (1)In generalThe Secretary shall carry out not more than 10 demonstration projects under the pilot program simultaneously.
 (2)InstitutionsThe Secretary shall carry out not more than 1 demonstration project under the pilot program at any single institution of higher education.
 (e)Project administrationThe Secretary shall establish criteria and parameters for selecting, operating, monitoring, and terminating each demonstration project under the pilot program.
 (f)Project terminationTo the maximum extent practicable, the Secretary shall ensure that the termination of a demonstration project under the pilot program shall not cause sudden adverse changes or the elimination of benefits under the supplemental nutrition assistance program for students participating in the demonstration project.
 (g)Program terminationThe pilot program shall terminate on the date that is 10 years after the date on which the pilot program is established.
 (h)EvaluationFor the duration of the pilot program, the Secretary shall, in collaboration with the Under Secretary for Research, Education, and Economics and the Director of the Institute of Education Sciences, conduct an annual evaluation of each demonstration project carried out under the pilot program during the year covered by the evaluation, including an analysis of the extent to which the project is meeting the desired outcomes.
 (i)ReportFor the duration of the pilot program, the Secretary shall submit to the Committees on Agriculture, Nutrition, and Forestry and Health, Education, Labor, and Pensions of the Senate and the Committees on Agriculture and Education and Labor of the House of Representatives an annual report that includes—
 (1)a description of each demonstration project carried out under the pilot program during the year covered by the report;
 (2)the evaluation conducted under subsection (h); and (3)recommendations for legislation to improve the supplemental nutrition assistance program to better serve college students.
						(j)Waiver and modification authority
 (1)In generalSubject to paragraph (2), the Secretary may, as may be necessary solely to carry out the pilot program—
 (A)waive any provision under this Act, including— (i)the requirement relating to local sales tax under section 4(a);
 (ii)requirements relating to the issuance and use of supplemental nutrition assistance program benefits under section 7; and
 (iii)requirements for approval of retail food stores under section 9; and (B)modify the definitions under this Act for the purposes of the pilot program, including the definition of—
 (i)the term food under section 3(k); (ii)the term household under section 3(m); and
 (iii)the term retail food store under section 3(o). (2)LimitationThe Secretary may not waive a provision or modify a definition under paragraph (1) if the waiver or modification will—
 (A)cause increased difficulty for any household to apply for or access supplemental nutrition assistance program benefits; or
 (B)reduce the value of those benefits for any household. (k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.
					.
 6.Effective dateThis Act and the amendments made by this Act shall take effect on the first day of the fiscal year that begins after the date of enactment of this Act.